Citation Nr: 0433018	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, claimed as a low back condition.  

2.  Entitlement to service connection for osteoarthritis of 
the ankles.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In August 2003, the veteran presented personal testimony, 
before a Decision Review Officer, at the RO.  A transcript of 
the RO hearing is of record.  Thereafter, the veteran 
presented personal testimony at a travel Board hearing, 
before the undersigned Veterans Law Judge, in May 2004.  A 
transcript of the travel Board hearing is also of record.  

The issues of entitlement to service connection for hearing 
loss and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  Service medical records are negative for complaints of, 
or treatment for osteoarthritis of the lumbar spine, claimed 
as a back condition, or for osteoarthritis of the ankles.  

3.  Osteoarthritis of the ankles and osteoarthritis of the 
lumbar spine were first shown many years after service, and 
post service medical records are negative for a medical 
opinion linking osteoarthritis of the lumbar spine, claimed 
as a back condition, and osteoarthritis of the ankles to 
service.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine, claimed as a back 
condition, was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).  

2.  Osteoarthritis of the ankles was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  Instead, the veteran has 
the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this particular case, the RO sent the veteran information 
pertaining to the requirements of VCAA, prior to the denial 
of service-connected benefits.  In August 2001, the veteran 
filed his claim for entitlement to service connection for 
tinnitus and hearing loss, both of which are discussed below, 
low back pain and ankle pain.  By correspondence, dated in 
October 2001, the RO formally informed the veteran of the 
requirements of VCAA.  In the March 2002 rating decision, the 
RO denied the veteran's claim for entitlement to service 
connection for hearing loss, tinnitus, an ankle condition and 
a back condition.  

The veteran was notified of the decision, and he filed a 
timely Notice of Disagreement with the RO's denial.  A 
Statement of the Case was issued in March 2003 and the 
veteran presented personal testimony at the RO hearing in 
August 2003.  A Supplemental Statement of the Case was also 
issued in August 2003.  Thereafter, in May 2004, the veteran 
presented personal testimony 
at a travel Board hearing.  

The Board concludes that discussions, as contained in the 
October 2001 correspondence pertaining to VCAA, the March 
2003 Statement of the Case and the August 2003 Supplemental 
Statement of the Case have provided the veteran with the 
appropriate law and regulations.  

Factual Background

The veteran's service medical records, including his 
induction physical examination and his separation physical 
examination reflect no complaints or treatment for the 
veteran's back or ankles.  

The veteran maintains that he was treated at a private 
facility, by his family doctor, for various complaints.  The 
RO attempted to obtain those records in October 2001.  
Unfortunately, retired physician indicated that he had 
retired and the records were no longer available.  

On VA examination, dated in October 2001, the veteran 
reported a history of chronic low back pain.  He experienced 
the back pain for the past 20 years, and related that it 
started after separation from service.  The pain was not 
associated with any trauma or traumatic fracture.  Regarding 
the complaints of ankle pain, the veteran related that he 
experienced ankle pain, bilaterally, for the past 10 to 12 
years.  The pain was not associated with trauma, fracture or 
an ankle sprain.  Following examination, the diagnosis 
included myofascial low back pain, with a history of 
spondylosis at L5-S1 and vacuum disk phenomenon, questionable 
discogenic pain and right S1 radiculopathy, and ankle pain, 
with no ligamentous or bony abnormalities and questionable 
osteoarthritis.  The examiner did not relate the diagnosis, 
pertaining to the back or the ankle, to service.  

By correspondence, dated in April 2002, the veteran 
maintained that while in service he carried backpacks and 
ammunition through the rugged terrain, which adversely 
affected his lower back.  He also maintained that his ankle 
pain was the result of walking through the rugged terrain, 
and enduring wet conditions for days at a time.  

The veteran presented personal testimony at the RO hearing in 
August 2003.  The veteran testified that he injured his back 
during training, in preparation to go to Vietnam, and that 
during Vietnam, the back pain progressively worsened.  After 
service, the veteran sought treatment from his family doctor, 
six months after separation from service.  He indicated that 
during the October 2001 VA examination, the examiner verbally 
indicated that his back disability could have come from the 
wear and tear that the veteran experienced in service.  
Regarding the ankles, the veteran testified that he twisted 
his ankle a couple of times, while walking on the rough 
terrain in service.  There was no documentation of complaints 
of an ankle injury because there were no hospitals accessible 
to the veteran while he was in Vietnam.  After service he 
sought treatment from his family doctor.  He stated that he 
did not receive any other treatment for the osteoarthritis of 
the back, or the ankles.  

Following additional development undertaken by the RO, the 
veteran presented personal testimony at a travel Board 
hearing, dated in May 2004.  The veteran reiterated what was 
presented as testimony at the RO hearing in August 2003.  
Summarily, he testified that he served in an Infantry unit in 
Vietnam.  He stated that he probably pulled his back; however 
he was not treated for complaints of back pain until after he 
separated from service.  When asked how soon after service he 
sought treatment for the back pain, he indicated that he did 
so two years after separation, and then he sought treatment 
from his family doctor.  He was never treated at VA hospital 
for complaints of back pain.  Concerning his ankles, he 
testified that he experienced a constant burn in his ankles, 
which began immediately after leaving Vietnam.  He was 
treated by his family physician and given medication.  He did 
not receive any other treatment for ankle pain.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Analysis

Upon review of the veteran's service medical records, post-
service medical records and arguments,  the Board concludes 
that osteoarthritis of the back and osteoarthritis of the 
lumbar spine were not incurred in, or aggravated by service.  

Service medical records were negative for any abnormalities 
related to the veteran's back or ankles.  

After separation from service, the veteran maintained that he 
sought treatment for complaints of back and ankle pain from 
his family doctor; however, after attempts were made to 
obtain the records, the retired physician indicated that the 
records were unavailable.  The veteran did not receive any 
other treatment for the back or ankle pain.  

During the October 2001 VA examination, it was reported that 
the veteran's complaints of back pain, began after he 
separated from service.  Further the back pain was not 
associated with any trauma or traumatic fracture.  During the 
examination, the veteran's ankles were also evaluated, and 
the complaints of pain were not associated with trauma, 
fracture or ankle sprains.  In the April 2003 statement, the 
veteran stated that he did not suffer an injury to his back.  
During the travel Board hearing, the veteran indicated that 
he probably pulled his back in service.  

The personal testimony that the veteran presented, at both 
the RO hearing and the travel Board hearing were similar.  
However, the Board notes that there were some inconsistencies 
in the testimony.  For example, at the RO hearing in August 
2003, the veteran testified that he first sought treatment 
from his family doctor, approximately six months after 
service.  However, during the travel Board hearing, dated in 
May 2004, the veteran testified that he first sought 
treatment from a private physician, approximately two years 
after service.  Further, the veteran has indicated that he 
did not receive treatment for the complaints of back pain or 
ankle pain at any other facility, VA or non-VA.  Since the 
time frame in which the veteran sought treatment for his back 
and ankle cannot be determined, due to the inconsistent 
testimony and lack of evidence in the record, the Board 
concludes that the complaints of back pain and ankle pain was 
first shown many years after service.  

In the Board's opinion, the veteran has not established that 
he incurred an injury that was related to service.  The 
medical evidence is negative for an opinion, which would 
suggest that the back and ankle disabilities were incurred in 
service.  

The Board is aware that the veteran believes that the 
osteoarthritis of the back and osteoarthritis of the ankles 
were incurred in service; however, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for osteoarthritis of the 
back is denied.  

Entitlement to service connection for osteoarthritis of the 
ankles is denied.  


REMAND

As stated above, the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  

The record reveals that the veteran served in an Infantry 
unit during Vietnam.  He maintained that he was exposed to 
gunfire, tank noise and howitzers.  In November 2001, the 
veteran underwent VA audiological examination for complaints 
of hearing loss and tinnitus.  The examiner noted that the 
veteran's service medical records were not available for 
review.  In the Board opinion, the veteran should be afforded 
a VA audiological examination, to include the examiner's 
review of the entire record, to determine the nature and 
etiology of the hearing loss and tinnitus.  

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for hearing loss 
and tinnitus.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for association with the 
file.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiological examination, by an 
audiologist, to determine whether the 
veteran has hearing loss, and if so, the 
nature and etiology of such hearing loss.  
The veteran's entire claims file must be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following an examination of the veteran 
and a review of the record, the examiner 
is to offer a medical opinion, 
accompanied by a complete rationale, as 
to whether it is at least as likely as 
not that hearing loss and tinnitus are 
related to service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



